Citation Nr: 0802136	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-02 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for skin disease.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 





INTRODUCTION

The veteran served on active duty from May 1973 to February 
1974.  He subsequently served in the Oklahoma Army National 
Guard from April 1990 to April 1996, and he was ordered to 
active duty from November 1990 to June 1991 and from January 
1992 to August 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To afford the veteran a VA examination.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007). 

In this case, the veteran was afforded a VA examination in 
May 2004 in connection with his claim for service connection 
for skin disease.  The examiner diagnosed the veteran with 
seborrheic dermatitis of the scalp, groin, and chest and 
poikelderma of the neck.  However, he did not review the 
veteran's claims file, nor did he address the etiology of 
those disorders.  In this regard, the Board observes that the 
veteran's April 1973 enlistment examination found him to have 
tinea versicolor.  As such, the veteran had a preexisting 
disorder noted on his enlistment examination, and the 
presumption of soundness does not apply.  

The veteran's service medical records do show that he later 
sought treatment in May 1973 at which time he complained of 
his legs itching due to his wool socks.   He was also seen in 
July 1973 at which time the provisional diagnosis was fungus 
origin versus erythematosus dry rash.  Following the 
veteran's periods of active duty service, an examination was 
also conducted in October 1994 during his service with the 
Oklahoma Army National Guard, which once again found him to 
have recurrent tinea versicolor on his abdomen and upper 
right extremity.  Nevertheless, the evidence of record does 
not include a medical opinion based on a complete review of 
the claims file addressing whether the veteran's preexisting 
skin disorder was aggravated during his period of service.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary for determining the nature and etiology 
of any skin disease that may be present.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any skin disease that may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records, and to comment 
as to whether the veteran's preexisting 
skin disease worsened in severity during 
his active service from May 1973 to 
February 1974, from November 1990 to 
June 1991, and from January 1992 to 
August 1992.  If so, he should indicate 
whether the increase in severity was 
consistent with the natural progression 
of the disease or whether the increase 
represented a permanent worsening or 
"aggravation" of the disease beyond its 
natural progression.  In responding to 
this question, the examiner should note 
that temporary or intermittent flare-ups 
of a preexisting injury or disease are 
not sufficient to be considered 
"aggravation in service" unless the 
underlying condition, as contrasted with 
symptoms, has worsened.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2006), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



